PROCES VERBAL D’ INSTALLATION DES MEMBRES DU COMITE LOCAL DE
GESTION C'ecr ote/nus cer o2%11 )

L' an deux mille quatorze, 5 ré... jour du mois de février,

NOUS, Monsieur KASHAFARI Camille, Administrateur de Territoire de BOLOMBA
procédons, conformément aux prescrits des articles 12 et 13 de l’ arrêté
ministériel n° 023/CAB/MIN/ECN-T/28/JEB/10 du 07 janvier 2010 fixant le
modèle d’ accord constituant la clause sociale du cahier des charges du
contrat de concession forestière, officiellement à la cérémonie
d'installation des membres du comité local de gestion chargé de mise en
œuvre des projets de développement de la communauté locale et peuple
autochtone des Groupements BONYANGA, LINGOY.

Les personnes ci-dessous, au regard de leur fonction ont été élues et
acceptées par la communauté locale et peuple autochtone et composent le
Comité Local de Gestion :

N° | Nom Fonction Village Signature

O1 |IYAKELA BASONGA Jean | Président LIMBEMBE
Pierre

02 |EWAWA ENDJOKE José Trésorier BUYA — fab

03 | BOKETSU BONSOLE Jean | Secrétaire 2 ra,
rapporteur LIMBEMBE JE « ?
04 | ILANGILA BOYAMBA | Conseiller BUYA _
François | Ce ddéurt
05 |LOKUKU LONGENGA jean | Conseiller BEKONDJI
Marie La
06 | LIYOLONGO BOMONGO Jean | Conseiller BEKONDJT
Bernard Per
07 | BOKETSU NKOMBE Médard | Conseiller IKOMBE

+

1/2
Le délégué du concessionnaire forestier SEFOCO, désigné par celui-ci

N°} NOMS FONCTION SIGNATURE

08 |LITUKA Zenon Délégué du

concessionnaire | E A

En foi de quoi, ce procès verbal est établi pour faire valoir ce que de
droit.

L' Administrateur de Territoire de BOLOMBA
FACILES
ÉedRARASHAFAËT, Cami 1 Le
pe 7

2/2

PROCES VERBAL D’ INSTALLATION DES MEMBRES DU COMITE LOCAL DE
SUIVI Cee # 04/14 à cervzz}m)

L'an deux mille quatorze, fr gré ve .. jour du mois de février,

NOUS, Monsieur KASHAFARI Camille, Administrateur de Territoire de BOLOMBA ,
procédons, conformément à l’ arrêté ministériel n° 023/CAB/MIN/ECN-
T/28/JEB/10 du 07 janvier 2010 fixant le modèle d’ accord constituant la
clause sociale du cahier des charges du contrat de concession forestière,
officiellement à la cérémonie d’ installation des membres du comité local
de suivi chargé du suivi de mise en œuvre des projets de développement de
la communauté locale et peuple autochtone des Groupements BONYANGA,L'INGOY.

Les personnes ci-dessous, au regard de leur fonction ont été élues et
acceptées par la communauté locale et peuple autochtone et composent le
Comité Local de suivi :
N° Noms Fonction Village Signature
01 BEKOLI LONGBOKO Paul embre BUYA 7 2
02 MANGANGU YOKA Jérémie embre BUYA De
T
03 BONYAMA NSEKA Dieu lembre | LIMBEMBE
donné
04 ELONBOLA MBEKA Tonton | Nembre LINBENBE KeŸ
05 NGUMA BONGENGELE embre BEKONDJ I eZ
06 ELONDA BOOLI lembre BEKONDJ I FE
l

Le délégué du concessionnaire forestier SEFOCO, désigné par celui-ci

tv

N°} NOMS FONCTION SIGNAFLRE -
07 |LOKONA DONDOLO Jacques
Kissinger Délégué du
concessionnaire

1/2
En foi de quoi, ce procès verbal est établi pour faire valoir ce que de
droit.

L' Administrateur de Territoire de BOLOMBA

Monsieur KASI

2/2
